1    Luke Busby
     NV Bar# 10319
2    316 California Ave., #82
     Reno, NV 89509
3
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff Kirstin Blaise Lobato
5
     Elizabeth Wang*                               David Owens*
6    LOEVY & LOEVY                                 LOEVY & LOEVY
     2060 Broadway, Ste. 460                       100 S. King St., #100-748
7    Boulder, CO 80302                             Seattle, WA 98104
     O: 720.328.5642                               O: 312.243.5900
8    elizabethw@loevy.com                          david@loevy.com
9    Megan Pierce*
10   LOEVY & LOEVY
     311 N. Aberdeen St., 3rd Fl.
11   Chicago, IL 60607
     O: 312.243.5900
12   megan@loevy.com
     *Admitted pro hac vice
13   Counsel for Plaintiff Kirstin Blaise Lobato
14                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
15

16   KIRSTIN BLAISE LOBATO,                   )
                                              ) Case No. 2:19-cv-01273
17         Plaintiff,                         )
     v.                                       ) Judge Richard F. Boulware, II
18                                            )
19   LAS VEGAS METROPOLITAN                   ) Magistrate Judge Elayna J. Youchah
     POLICE DEPARTMENT, NEVADA,               )
20   THOMAS THOWSEN, and JAMES                )   STIPULATION AND PROPOSED
     LAROCHELLE,                              )  ORDER EXTENDING DEADLINE
21                                            ) FOR PLAINTIFF’S RESPONSE TO
           Defendants.                              DEFENDANTS’ MOTION TO
22                                                             DISMISS
23                                                            (First Request)
24         Plaintiff Kirstin Blaise Lobato, by and through counsel of record, and
25   Defendants Las Vegas Metropolitan Police Department and James LaRochelle,
26   through their counsel of record, hereby stipulate and agree that the time for
27

28
                                               1
1    Plaintiff to file her response to Defendants’ Partial Motion to Dismiss (ECF No. 25)

2    should be extended by two weeks—from September 27, 2019, until and including

3    October 11, 2019.

4          The instant filing is the first request for an extension of time for Plaintiff to

5    file her response to Defendants’ Partial Motion to Dismiss. Defendants filed their

6    Partial Motion to Dismiss on September 13, 2019, meaning that under Local Rule 7-

7    2(b), Plaintiff’s response is due on September 27, 2019. The parties have so far been

8    diligent in moving this case forward. They have agreed on a discovery schedule and

9    protective order, which will be filed shortly. The parties are also reviewing a

10   voluminous record from Plaintiff’s criminal and post-conviction proceedings as they

11   prepare their Rule 26(a)(1) disclosures, which are due on Wednesday, September 25,

12   2019. Additionally, Plaintiff’s counsel has been occupied with time-sensitive tasks in

13   other matters, including travel for already scheduled depositions, responses to

14   dispositive motions, and appellate oral argument.

15         Plaintiff’s counsel has conferred with counsel for Defendants, and the parties

16   have agreed to this extension. Accordingly, Plaintiff and Defendants stipulate that

17   Plaintiff’s deadline to respond to Defendants’ Partial Motion to Dismiss should be

18   extended until October 11, 2019. This stipulation is made in good faith and not for

19   the purpose of delay.

20

21                                           RESPECTFULLY SUBMITTED,

22

23                                           /s/ Megan Pierce
                                             One of Plaintiff’s Attorneys
24

25                                           /s/ Craig Anderson
                                             One of Defendants’ Attorneys
26
27

28
                                                2
1    Luke Busby                                     Craig Anderson
     NV Bar # 10319                                 Kathleen Wilde
2    316 California Ave., #82                       Marquis Aurbach Coffing
3    Reno, NV 89509                                 1001 Park Run Drive
     O: 775.453.0112
                                                    Las Vegas, NV 89145
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for         T: (702) 942-2136
5    Plaintiff Kirstin Blaise Lobato                canderson@maclaw.com
                                                    Counsel for Defendants
6
     Elizabeth Wang*                                David B. Owens*
7    Loevy & Loevy                                  Loevy & Loevy
     2060 Broadway, Ste. 460                        100 S. King St., #100-748
8    Boulder, CO 80302                              Seattle, WA 98104
9    T: (312) 243-5900                              T: (312) 243-5900
     F: (312) 243-5902                              F: (312) 243-5902
10   elizabethw@loevy.com                           david@loevy.com
     *Admitted pro hac vice                         *Admitted pro hac vice
11
     Counsel for Plaintiff Kirstin Blaise           Counsel for Plaintiff Kirstin Blaise
12   Lobato                                         Lobato

13   Megan Pierce*
     Loevy & Loevy
14
     311 North Aberdeen St., 3rd Floor
15   Chicago, IL 60607
     T: (312) 243-5900
16   F: (312) 243-5902
     megan@loevy.com
17
     *Admitted pro hac vice
18   Counsel for Plaintiff Kirstin Blaise
     Lobato
19

20                                          ORDER

21         IT IS SO ORDERED that the above Stipulation is hereby GRANTED.
22   Plaintiff shall have until October 11, 2019, to file her response to Defendants’
23   Partial Motion to Dismiss.
24
           DATED this 24th day of September, 2019.
25
                                                      ____________________________________
26
                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                3
                               CERTIFICATE OF SERVICE
1
            I, Megan Pierce, an attorney, hereby certify that on September 23, 2019, I
2    filed the foregoing Stipulation and Proposed Order via CM/ECF, which was
3    electronically delivered to all counsel of record.

4                                           /s/ Megan Pierce
                                            One of Plaintiff’s Attorneys
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              4
